PER CURIAM:
Claimant was operating his Ford van, pulling his boat on a trailer on Route 44 in the direction of Logan, West Virginia. There was a large section of unrepaired road approximately three miles from Switzer, West Virginia. Claimant's trailer hit a hole in the unrepaired section of road. He proceeded another mile to the upper end of Williamson, West Virginia, and hit another hole. As a result, the trailer was totalled. The estimated replacement cost of the trailer is $1,953.00. Claimant testified that his insurance company paid him $1,400.00 for the loss. Claimant was unable to provide the Court with the amount of the deductible, if any.
At the hearing, claimant testified that he did not see the holes before he struck them. He had travelled the same route 'daily, and said, "I probably have seen them but not to recall them being there."
In order for liability to exist on the part of the respondent, it must be shown that the respondent had actual or constructive notice of the hazard which caused the damage. Davis v. Dept. of Highways, 11 Ct.Cl 150 (1976) . No evidence of notice was presented in the record of this case; therefore, negligence has not been established, and the claim must be denied.
Claim disallowed.